WESTERFIELD, J.
This is an action ex delicto. Plaintiff claims to have been injured due to the negligence of defendant’s employees, in that the driver of a large drayage truck, to which was attached a trailer, prematurely started it at a time when .plaintiff was assisting in the uncoupling of the trailer, with the result that plaintiff’s leg was fractured. The defend*361ant denied that plaintiff had anything to do with the uncoupling of the trailer from the truck, and maintains that, as. the truck started off, the plaintiff made a run for it with the intention of climbing upon it, placing his foot upon one of the springs, which was covered with grease, causing him to slip and fall under the truck.
The sole issue, one of fact, was decided adversely to plaintiff in the court below, and, after carefully considering the testimony in the record, we see no reason to disturb the judgment, since it seems to be amply supported by the record.
For the reasons assigned the judgment appealed from is affirmed.